Title: From James Madison to United States Congress, 6 December 1816
From: Madison, James
To: United States Congress



December 6th. 1816.

To the Senate and House of Representatives of the United States.
The 9th. section of the act passed at the last session of Congress "to authorise the payment for property, lost captured or destroyed by the Enemy, while in the military service of the United States, and for other purposes" having received a construction giving to it a scope of great and uncertain extent, I thought it proper that proceedings relative to claims under that part of the Act should be suspended, until Congress should have an opportunity of defining more precisely the cases contemplated by them.  With that view I now recommend the subject to their consideration.  They will have an opportunity, at the same time of considering how far other provisions of the Act may be rendered more clear and precise in their import.

James Madison

